Title: To George Washington from Major General John Sullivan, 21 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence 21st Septemr 1778
          
          By a Flag Just Returned from Newport I find that Admiral Biron in a Ninety gun Ship has Arrived at Newport a Seventy four gun Ship has also Arrived with him: Those Ships were Seperated from the Fleet in a Storm—The Fleet which I mentioned to your Excellencey as going westward have not Since been heard of I then thought New London might be their object but as they have not been Discovered in that Quarter I think they must Either be taking in wood & water at the East of Long Island or Returned on the South of the Island to New york: I Rather think the former as a number of Deserters Left them at Bedford who all agree that they were almost out of water & what they had on Board was Scarcely fit to Drink I have the Honor to be my Dear General with the highest gratitude Esteem & Respect your Excys most obedt Servt
          
            Jno. Sullivan
          
        